Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 17 and 20, in the reply filed on 4 February 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 208 is labeled figure 2 but not found in the specification.
Element 425 is labeled figure 5 but not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The abstract of the disclosure is objected to because it is over 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The brief description of the drawings needs a brief description for figure 3A. 
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 2 – In the third line of the claim, “20 to 60 degrees chord angle” should be amended to “the 20 to 60 degrees chord angle” and in the fourth line of the claim, “a chord angle of 20 to 60 degrees” should be amended to “[[a]] the chord angle of 20 to 60 degrees” in order to enhance the clarity of the claim.  
Claim 7 – “… from ¼ to ¾ the diameter of the sidewall of the vessel” could more clearly be expressed “… from ¼ to ¾ the inner diameter of the vessel”
Claim 11 – For sake of clarity, “the maximum liquid flow tangential velocity” should read “the maximum tangential liquid flow velocity”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically the use of the term “preferably” makes it unclear if the preferable limitation is required by the claim or not.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 17 is considered invoking a means plus function since the generic placeholder “gas distributor” is not modified by sufficient structure. The specification teaches “gas lance … air sparging arrangement” as sufficient structure in [035]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 20 is considered invoking a means plus function since the generic placeholder “additional power source” is not modified by sufficient structure. The specification teaches “mobile electric power generator” as sufficient structure in [037]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 6, 8, and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger).

Regarding Claim 1, Weis teaches an apparatus (figure 1: entire apparatus) for mixing a liquid containing particulates (intended use), the apparatus comprising: a vessel for containing the liquid, the vessel including a sidewall and a bottom (figure 1: vessel 11 has sidewalls and bottom); and an impeller rotating about a substantially vertical axis (figure 1: impeller 30 is on a vertical axis); and including at least two annually spaced apart blades extending radially outwardly of the vertical axis (figure 2), the blades comprising back-swept blades that are pitched substantially parallel to the vertical axis (figure 2), at least 50% of the length of each blade comprising an angled section extending through a chord angle (figure 2); to produce (a) an inner, upward flow region located along said vertical axis, (b) a transition flow region located around the impeller in which liquid moves radially outwardly toward the vessel sidewall, and (c) an outer, downward flow region located along the sidewall (figure 1: the flow arrows indicate an inner upward flow along the vertical axis, outer downward flow located along the sidewall, and an transition flow region around the impeller in which the liquid moves radially outward [located right at the surface of the liquid] & the preceding claim limitations (a), (b), and (c) are considered a function of the speed of the impeller and the speed of the impeller is considered intended use of the mixing apparatus).  
Weis is silent on said impeller: adapted for submerging below the liquid surface by a distance that is approximately one-tenth to one-half of the height of the liquid; the angled section of the blade extending through a chord angle of 20 to 60 degrees.
Wyczalkowski teaches on said impeller: adapted for submerging below the liquid surface by a distance that is approximately one-tenth to one-half of the height of the liquid (Claim 13).
Weis and Wyczalkowski are analogous in the field of industrial purpose, single vertically shafted, rotating impellers in a mixing vessel with rotational force coming from above. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft length of Weis with 

Regarding Claim 2, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the angled section of the blades extend along at least one of: a curve on a chord arc of 20 to 60 degrees chord angle; or a linear plane that extends through a chord angle (figure 2: blades 32 are angled on a chord angle).
Weis is silent on the chord angle being 20 to 60 degrees.  
Absent any unexpected results, it would have been obvious matter of design choice to modify the shape of the blades of Weis so that the angled section of the blades extend through a chord angle of 20 to 60 degrees in order to affect the desired liquid mixing patterns, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338,1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claim 3, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 2, wherein the blades of the impeller are curved on a chord arc (figure 2: blades 32 are angled on a chord angle)
Weis is silent on the blades having a 30 degree chord angle.  
Absent any unexpected results, it would have been obvious matter of design choice to modify the shape of the blades of Weis so that the angled section of the blades extend through a chord angle of 30 degrees in order to affect the desired liquid mixing patterns, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338,1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Regarding Claim 5, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the blades further include a radial extension which extends radially outwardly of the vertical axis to the angled section, the radial extension comprising less than 50% of the length of the blade (figure 2: the first part of blade 32 leaving the central hub before it starts to curve is considered a reading on radial extension and that part is clearly less than 50% of the blade).  

Regarding Claim 6, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the radial extension extends along a linear plane which extends radially outwardly of the vertical axis (figure 2: the first part of blade 32 leaving the central hub before it starts to curve is considered a reading on radial extension and this part, if only a very small segment directly at the base of the central hub, is at least parallel with a linear plane).  

Claim 8, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the impeller includes a central hub including a connection to a shaft for rotating the impeller (figure 5: where blades 32 and shaft 23 meet is considered a reading on central hub), the at least two blades connected to and extending outwardly from the central hub (figures 4 & 5: blades 32 extend from this hub).  

Regarding Claim 10, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein each blade has the same length and configuration (figure 2: top view of blades 32 show each blade’s similar length and configuration).  

Regarding Claim 11, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the impeller causes the rotational flow to be such that the maximum 5liquid flow tangential velocity in the inner flow is about 3 times the liquid flow velocity of the outer flow (intended use: the flow velocity is a function of the speed of the impeller, which is considered the intended use of the impeller). 

Regarding Claim 12, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the impeller causes the rotational flow to be such that the liquid velocity of the outer flow is between 0.3 m/s and 1 m/s (intended use: the flow velocity is a function of the speed of the impeller, which is considered the intended use of the impeller). 

Regarding Claim 13, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1.
Weis is silent on the vessel includes an upper end and a lower end and comprises a generally cylindrical containing sidewall extending between an upper and lower ends.  

It would have been obvious to one skilled in the art before the effective filing date to modify the vessel of Weis with the generally cylindrical vessel of Wyczalkowski in order to install a vessel geometry that promotes suspending and classifying solid particles (Wyczalkowski [0038]).

Regarding Claim 14, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1. 
Weis is silent on the ratio of the vessel sidewall height to the vessel diameter is at least 3.  
Wyczalkowski teaches the ratio of the vessel sidewall height to the vessel diameter is at least 3 ([0013]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the vessel dimensions of Weis with the ratio of the vessel sidewall height to the vessel diameter is at least 3 of Wyczalkowski in order to install a vessel geometry that promotes suspending and classifying solid particles (Wyczalkowski [0038]).

Regarding Claim 15, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1.
Weis is silent on the vessel bottom is conical and has a slope of at least 45 degrees.  
Wyczalkowski teaches the vessel bottom is conical and has a slope of at least 45 degrees ([0013]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the vessel dimensions of Weis with the conical bottom with a slope of 45 degrees of Wyczalkowski in order to better capture precipitated solid particles of a desired size (Wyczalkowski [0043]).

Claim 16, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein Wyczalkowski further teaches said impeller is adapted for submerging below the liquid surface by a distance that is approximately one-third of the height of the liquid (Claim 13). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger) in further view of Kar et al. (U.S. Patent Publication No. 2004/0145966(A1) hereinafter Kar).

Regarding Claim 4, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 2, wherein the blades of the impeller have a curvature radius (figure 2: blades 32 have a curvature radius).
Weis is silent on the curvature radius range being of 0.25 to 0.4, preferably 0.30 to 0.35 of the impeller diameter.  
Kar teaches the curvature radius range being of 0.25 to 0.4, preferably 0.30 to 0.35 of the impeller diameter (figure 3: curved blades 20 & [0008]: “Each of the curved blades has a radius of the curved surface of form 0.1 to 10 times the diameter of the tickler impeller.”).  
Weis and Kar are analogous in the field of impellers with curved blades intended for industrial mixing purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the radius of curvature of the curved blades of Weis with the curvature radius range being of 0.25 to 0.4, preferably 0.30 to 0.35 of the impeller diameter of Kar in order to discharge liquid in a radial direction (Weis C2 L3 – 21).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger) in further view of Nunlist et al. (U.S. Patent No. 4,264,215 hereinafter Nunlist).

Regarding Claim 7, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the blades extend between a mounting point proximate the vertical axis and an outer impeller diameter (figure 2: blades 32 extend from the mounting point to the outer impeller diameter).
Weis is silent on the outer impeller diameter being from 1/4 to 3/4 the diameter of the sidewall of the vessel.  
Nunlist teaches the outer impeller diameter being from 1/4 to 3/4 the diameter of the sidewall of the vessel (C2 L48 – 56).  
Weis and Nunlist are analogous in the field of impellers with curved blades intended for industrial mixing purposes. It would have been obvious to one skilled in the art before the effective filing date to modify impeller diameter of Weis with the outer impeller diameter being from 1/4 to 3/4 the diameter of the sidewall of the vessel of Nunlist in order to promote mixing with a sufficiently sized impeller.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger) in further view of Sprow (U.S. Patent No. 3,470,265 hereinafter Sprow).

Regarding Claim 9, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1, wherein the curved blades of the impeller have a substantially constant thickness attached to said base disk with said blades (figure 2: top view of blades 32 show constant thickness).  

Sprow teaches the curved blades of the impeller have a substantially constant height (figure 4: prior art curved impeller shows blades of substantially constant height).
Weis and Sprow are analogous in the field of mixers with specifically shaped impellers used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the height of the blades of Weis with the substantially constant height blades of Sprow in order to increase blade surface area and therefore enhance the mixing phenomena.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger) in further view of Lobel et al. (U.S. Patent Publication No. 2007/0172407(A1) hereinafter Lobel).

Regarding Claim 17, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1.
Weis is silent on a gas distributor, 112f: gas lance, air sparging arrangement, or equivalents, for introducing a gas, preferably air, into the liquid during start-up procedures.  
Lobel teaches a gas distributor, 112f: gas lance, air sparging arrangement, or equivalents, for introducing a gas, preferably air, into the liquid during start-up procedures (figure 1: distribution system 4 & during start-up procedures is considered intended use as the distribution system is structurally able to be operated at any step of the operation).  
Weis and Lobel are analogous in the field of mixers with specifically shaped impellers used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing apparatus of Weis with the gas distributor of Lobel in order to improve gas dilution into a liquid solution as needed (Lobel [0076]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (U.S. Patent No. 3,801,075 hereinafter Weis) in view of Wyczalkowski (U.S. Patent Publication No. 2009/0238033(A1) hereinafter Wenger) in further view of Vento (U.S. Patent No. 5,988,600 hereinafter Vento).

Regarding Claim 20, Weis teaches an apparatus (figure 1: entire apparatus) according to claim 1.
Weis is silent on the apparatus further including an additional power source, 112f: mobile electric power generator or its equivalents, for powering a motor driving rotation of the impeller.
Vento teaches the apparatus further including an additional power source, 112f: mobile electric power generator or its equivalents, for powering a motor driving rotation of the impeller (C6 L14 – 18: “portable power supply”).
Weis and Vento are analogous in the field of industrial mixing with single shafted impellers driven from above; these impellers having curved blades. It would have been obvious to one skilled in the art before the effective filing date to modify the motor of Weis with the additional power source (i.e. portable power supply) for powering a motor of Vento in order to provide a redundant power supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774